Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note, per MPEP 1207.01, an appeal conference was held  on  5/17/2022 and notice of allowability is below,  
Claims 1-22 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”


Regarding to 101 compliance, Claims 1-22 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “ interpreting an expression to generate an original set of concepts; (a) responsive to finding no bid function referencing any concepts of the set of concepts, expanding the set of concepts to include at least one connected concept using a concept graph”.
The “interpreting, finding and expanding” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method of choosing a bid function. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes.  The claim recites additional limitations, such “searching a set of bid functions for a reference to at least one concept of a set of concepts, the set of concepts including the original set of concepts; searching the set of bid functions for the set of concepts”; and the supplemental “computer system”; “processing devices”; “concept graph”; “bid functions”.
These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner of choosing a bid function. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 5: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Claim 9: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Claim 17: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above. The claim is eligible.
Dependent claims 2-4, 6-8, 10-16 and 18-22, the claims recite elements such as
“a concept and connections between nodes”, “weights of connections”, “a dictionary”, “strongest concept connection”, “semantic information”,” an environmental overlay”, “third-party data source”; “nouns and verbs have higher grammatical importance than modifiers”, “answer to a question”. These elements contribute to integrate the system of organizing human activity into a practical application. The claims are eligible.
Regarding to prior art, the closest prior art of record is US Pg. Pub. No. 20080140389 (Funakoshi) in view of  US Pg. Pub. No. 20110184816 (Jones), but the references fail to teach at least:
(a) responsive to finding no bid function referencing any concepts of the set of concepts, expanding the set of concepts to include at least one connected concept using a concept graph;
(b) after performing (a) searching the set of bid functions for the set of concepts; and
( c) responsive to finding one or more bid functions referencing any concepts in the set of concepts in an iteration of (a), applying the one or more bid functions to obtain one or more bid amounts; 
outputting one or more indexes corresponding to the one or more bid functions, the one or more indexes referencing one or more advertisements in a database;

In particular  Funakoshi teaches,  “The bidding section reads information on a slot of a semantic frame corresponding to a concept indicated by an information read by the phrase interpreter and information on a concept corresponding to the slot by referring to the storage section, specifies, for each semantic frame read”, abstract.
“… a bidding section that reads information on a slot of a semantic frame corresponding to the concept indicated by the information read by the phrase interpreter and information on a concept corresponding to the slot by referring to the storage section, specifics, for each semantic frame read, from the concept representation detected by the phrase interpreter, a concept representation corresponding to a concept corresponding to each slot of the semantic frame or a subordinate concept of that concept,..”, paragraph 28.
See also Figs. 1.  and 2 and associated disclosure. “[0062] FIG. 3 is a diagram showing an example of a concept structure..”, Fig. 3.
“[0092] In the ontology that is used in the language understanding apparatus according to the embodiment, a set of concepts defining a domain is defined by a tree structure, and a language representation and a semantic frame which correspond to each of the concepts are described. Each concept has a proper name (concept name) which specifies a single concept. If the concept is what is linguistically mentioned actually in a dialogue, the concept has a representation for indicating the concept representation or a concept representation.
FIG. 3 shows an example of a concept structure for a hotel reservation system. In the diagram, each node indicates a concept name with a concept representation indicated in parentheses…. In FIG. 3, concepts "reserve", "stay", "type", "quantify", "smoke", "date", and "ordinal" are subordinate to a topmost node "T". A language
representation "reserve" is associated with the concept "reserve". The concept "stay" has subordinate concepts "stay-days" and "stay-nights". Language representations
"#days" and "#day" are associated with the concept "staydays", and a language representation "#nights" is associated with the concept "stay-nights".
[0093] Further, each concept has one or more semantic frames defining the concept. A semantic frame is semantic representation means which represents a concept with a set of variables (slots) and values thereof. FIG. 4 shows a semantic
frame definition of the concept "reserve" (see FIG. 3).”, paragraphs 92-93 and Figs. 3-4, and selection of a slot definition in Fig. 5 and slot allocation table for slots bidden in Fig. 13 and associated disclosure.
Jones teaches, “The system generates a computer interface for inputting bid rules. Each bid rule may include a bid amount, a rule definition, and/or a priority… The rule definition (also referred to as a "bid criteria") includes criteria for matching products to the bid rule. A rule definition comprises one or more product conditions. Each product condition may be one of price, taxonomy, manufacturer, and/or any other product attribute. In the case where bid criteria of multiple bids each match a particular product offer, the system determines which bid rule applies to the product offer using the priorities associated with the multiple matching bid rules. The system transmits the user interface to a merchant computing system and then accesses the bid rule entered by the merchant. The present disclosure also describes systems and methods of accepting bid rules. In one embodiment, a bidding platform computing device generates a computer interface that may be used by merchants to provide bid rules for the  advantageous placement of ads offering products for sale…”, paragraph 6.

Further, Applicant's arguments filed on Appeal brief filed on 4/13/2022  are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1-22 are allowable over the prior art of record.

Moreover, the missing claimed elements from the combination Funakoshi and Jones
 are not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
JP4451435B2.  “Language understanding device, language understanding method, and computer program”.2010. This language understanding apparatus includes a storage section, a phrase interpreter, and a bidding section. The bidding section reads information on a slot of a semantic frame corresponding to a concept indicated by an information read by the phrase interpreter and information on a concept corresponding to the slot by referring to the storage section, specifies, for each semantic frame read, from the concept representation detected by the phrase interpreter, a concept representation corresponding to a concept corresponding to each slot of the semantic frame or a subordinate concept of that concept, and a concept representation whose slot of another semantic frame is not bidden, and repeats bidding the slot for the specified concept representation, thereby generating slot allocation table data indicating a bidding result.

“A Semantic Approach to Discovering Schema Mapping Expressions”. IEEE. 2007. In many applications it is important to find a meaningful relationship between the schemas of a source and target database. This relationship is expressed in terms of declarative logical expressions called schema mappings. The more successful previous solutions have relied on inputs such as simple element correspondences between schemas in addition to local schema constraints such as keys and referential integrity. This paper investigates the use of an alternate source of information about schemas, namely the presumed presence of semantics for each table, expressed in terms of a conceptual model (CM) associated with it. This paper approach first compiles each CM into a graph and represents each table's semantics as a subtree in it. This paper develops algorithms for discovering subgraphs that are plausible connections between those concepts/nodes in the CM graph that have attributes participating in element correspondences. A conceptual mapping candidate is now a pair of source and target subgraphs which are semantically similar. At the end, these are converted to expressions at the database level. This paper offers experimental results demonstrating that, for test cases of non-trivial mapping expressions involving schemas from a number of domains, the "semantic" approach outperforms the traditional technique in terms of recall and especially precision.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/21/2022